NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 31 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JESS R. SMITH,                                  No. 17-35156

                Plaintiff-Appellant,            D.C. No. 3:16-cv-05775-BHS-
                                                DWC
 v.

B. GRONSETH, CBCC Law Librarian; et             MEMORANDUM*
al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Benjamin H. Settle, District Judge, Presiding

                             Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Washington state prisoner Jess R. Smith appeals pro se from the district

court’s order denying his motion for a temporary restraining order and preliminary

injunction. We have jurisdiction under 28 U.S.C. § 1292(a). We review for an



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion, Am. Hotel & Lodging Ass’n v. City of Los Angeles, 834 F.3d

958, 962 (9th Cir. 2016), and we affirm.

      The district court did not abuse its discretion by denying Smith’s motion for

mandatory preliminary injunctive relief because Smith failed to establish that he is

likely to succeed on the merits of his claims and that absent such relief he is likely

to suffer irreparable harm. See Winter v. Nat. Res. Def. Council, 555 U.S. 7, 20

(2008) (setting forth standards for issuance of preliminary injunction); Park Vill.

Apartment Tenants Ass’n v. Mortimer Howard Trust, 636 F.3d 1150, 1160 (9th

Cir. 2011) (stating that mandatory injunctions are not generally granted unless

“extreme or very serious damage will result” (citation and internal quotation marks

omitted)); see also Lewis v. Casey, 518 U.S. 343, 348-49, 352-54 (1996) (setting

forth elements of an access-to-courts claim and actual injury requirement).

      The district court properly determined that Smith’s allegations regarding the

denial of access to legal supplies and to his legal materials are outside the scope of

his motion for preliminary injunctive relief.

      AFFIRMED.




                                           2                                    17-35156